Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 12/23/2020. In virtue of this communication, claims 1-13 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 12/23/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 12/23/2020 are accepted as part of the formal application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 12,
	The recitation “an RF transmit/receive device” in line 1 is considered vague because it is confused with “an RF transmit/receive device” in line 1 of claim 1. Clarification is required.

Claims 1, 7-9 and 11-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 20090033568), hereinafter Hung, in view of Oohara (US 20130271327), hereinafter Oohara.

Regarding claim 1,
Hung discloses an RF transmit/receive device (a wireless communication apparatus 200, Fig 2) comprising a circuit card (a substrate 220, Fig 2), a transmission line (an extension element 232, Fig 2; paragraph [0028]), and an electrically conductive fastener element (a body element 231, Fig 2), the transmission line being electrically coupled with the fastener element so that the fastener element forms at least a first radiating portion of an antenna (an antenna 230, Fig 2) arranged to transmit and/or to receive RF signals conveyed along the transmission line, the circuit card further comprising a first antenna track (a metal film 222, Fig 2) connected to the transmission line and electrically coupled with the fastener element, the first antenna track forming a second radiating portion of the antenna.
Hung does not teach the electrically conductive fastener element (the body element 231) for fastening the circuit card on a support.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an electrically conductive fastener element for fastening a circuit card on a support in Hung, as taught by Oohare, in order to provide a wireless device having an efficient antenna element.

[AltContent: arrow][AltContent: textbox (S1)][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (Hung (US 20090033568))]     
    PNG
    media_image1.png
    572
    561
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (S102)][AltContent: textbox (Oohara (US 20130271327))]
    PNG
    media_image2.png
    443
    601
    media_image2.png
    Greyscale


Regarding claim 7,
Hung in view of Oohara discloses the claimed invention, as discussed in claim 1.
Hung teaches a resonant frequency of the antenna being defined in particular on the basis of a length of the fastener element (paragraph [0033]).

Regarding claim 8,
Hung in view of Oohara discloses the claimed invention, as discussed in claim 7.
Hung does not explicitly teach the resonant frequency of the antenna is also defined on the basis of a length of the first antenna track and/or of a length of the second antenna track, and thus of at least one dimension of the second surface.
	However, Hung teaches the frequency range of the electromagnetic signal received and transmitted by the antenna 230 may be adjusted by changing the length of the screw length or the metal wire (paragraph [0033]).


Regarding claim 9,
Hung in view of Oohara discloses the claimed invention, as discussed in claim 1.
Oohara teaches the fastener element extends through a metal-lined hole (a through hole 11, Fig 1A) formed in the circuit card, the first antenna track or the second antenna track being connected to the metal-lined hole. 

Regarding claim 11,
Hung in view of Oohara discloses the claimed invention, as discussed in claim 1.
Hung teaches the fastener element is a screw (Fig 2).

Regarding claim 12,
Hung in view of Oohara discloses the claimed invention, as discussed in claim 1.
Hung teaches an electrical equipment (a transceiver 250, Fig 2) including an RF transmit/receive device according to claim 1.

Regarding claim 13,
Hung in view of Oohara discloses the claimed invention, as discussed in claim 12.
Hung teaches the support of the circuit card being a housing of the electrical equipment (Fig 2).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 20090033568), hereinafter Hung, in view of Oohara (US 20130271327), hereinafter Oohara, and Soler Castany et al (US 20080198082), hereinafter Soler Castany.

Regarding claim 2,
Hung in view of Oohara discloses the claimed invention, as discussed in claim 1.
Hung teaches the circuit card includes a first surface (a surface S1, Fig 2) and a second surface (a surface S2, Fig 2) formed on an insulating layer, the fastener element extending from or through the second surface (Fig 2).
	Hung does not teach teaches the first surface formed on a conductive layer, and the first surface being a ground surface.
	However, Soler Castany teaches an RF transmit/receive device (a wireless device 10, Fig 3a) comprising a circuit card (a PCB 11, Fig 3a), wherein the circuit card includes a first surface formed on a conductive layer, the first surface being a ground surface (paragraph [0026]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first surface formed on a conductive layer, the first surface being a ground surface in Hung as modified, as taught by Soler Castany, in order to provide an antenna diversity system that exhibits good diverstity gain, while requiring little PCB area overhead.

[AltContent: textbox (Soler Castany (US 20080198082))]                       
    PNG
    media_image3.png
    455
    445
    media_image3.png
    Greyscale



[AltContent: textbox (Soler Castany (US 20080198082))]
    PNG
    media_image4.png
    351
    708
    media_image4.png
    Greyscale



Hung in view of Oohara and Oohara discloses the claimed invention, as discussed in claim 2.
Hung as modified teaches the transmission line is a transmission-line track of the circuit card that extends from within the first surface to the second surface in order to form the first antenna track that extends within the second surface to the proximity of the fastener element.

Regarding claim 4,
Hung in view of Oohara and Oohara discloses the claimed invention, as discussed in claim 3.
Hung teaches the antenna is a monopole antenna (Fig 2).

Regarding claim 5,
Hung in view of Oohara and Oohara discloses the claimed invention, as discussed in claim 2.
Oohara teaches the circuit card includes a second antenna track (an electrostatic coupling member 40, Fig 1A) that extends within a second surface (a surface S102, Fig 1A) that is connected to the first antenna track and that forms a third radiating portion of the antenna (Fig 1A).

Regarding claim 6,
Hung in view of Oohara and Oohara discloses the claimed invention, as discussed in claim 5.
Oohara teaches the antenna is a planar inverted-F antenna (an IFA 42, Fig 6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 20090033568), hereinafter Hung, in view of Oohara (US 20130271327), hereinafter Oohara, and Berkowitz et al (US 4028709), hereinafter Berkowitz.



Hung in view of Oohara discloses the claimed invention, as discussed in claim 1.
Hung as modified does not teach the antenna is a Yagi type antenna, and wherein the fastener element acts as a reflector element of the Yagi antenna.
	However, Berkowitz teaches an RF transmit/receive device (a Yagi antenna 10, Fig 1) comprising an electrically conductive fastener element (a telescoping element 32, Fig 1; col 3, lines 35-38) forms a radiating portion of the Yagi antenna 10, wherein the fastener element acts as a reflector element of the Yagi antenna (Fig 1)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna being a Yagi type antenna, and wherein an fastener element acts as a reflector element of the Yagi antenna in Hung as modified, as taught by Berkowitz, in order to provide improvements in a Yagi antenna, particularly new and improved adjustable antenna elements.


[AltContent: textbox (Berkowitz (US 4028709))]
    PNG
    media_image5.png
    426
    696
    media_image5.png
    Greyscale



Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845